Exhibit 99.1 SOURCE: India Globalization Capital, Inc. December 14, 2012 India Globalization Capital Receives a Listing Deficiency Letter from the NYSE MKT BETHESDA, MD(Globe Newswire – December 14, 2012) –India Globalization Capital, Inc.(NYSE MKT:IGC) (NYSE Amex:IGC), a company competing in the rapidly growing materials and infrastructure industry in India and China, announced that on Tuesday, December 11, 2012, it received a notice from the NYSE MKT LLC (the “Exchange”) stating that the Company is not in compliance with Section1003(f)(iv) of theExchange’s Company Guide. Specifically the Exchange Staff has determined that the Company has not paid the outstanding listing fees balance for a substantial period of time and, pursuant to Section 1003(f)(iv) of the Company guide, the Company’s continued listing is predicated on it submitting all unpaid listing fees due to the Exchange by January 10, 2013. As a consequence of the Company falling below listing standards, the Company, will continue to be included in a list of issuers that are not in compliance with the Exchange’s continued listing standards and will remain subject to the indicator .BC to denote its noncompliance. Both the website posting and the indicator will remain in effect until such time as the Company has regained compliance with all applicable continued listing standards. Ram Mukunda, CEO of IGC said, “The process of moving funds out of India involves applying to the Reserve Bank of India (RBI) for permission to repatriate funds. While the process is streamlined, obtaining appropriate clearances can typically take 6 months and sometimes more. In our case we applied to the RBI over 6 months ago and believe that we are close to the end of the process. It has taken inordinately long because this is the first time in five years that the Company has applied to repatriate funds. We expect to receive the approval in the next few weeks and be in a position to meet the obligation to the NYSE by January 10, 2013.” About IGC: Based in Bethesda, Maryland, India Globalization Capital, Inc. (IGC) is a materials and infrastructure company operating in India and China.We currently supply Iron ore to Steel Companies operating in China.For more information about IGC, please visit IGC's Web site at www.indiaglobalcap.com. For information about Ironman, please visit www.hfironman.com. Forward-looking Statements: Some of the statements contained in this press release that are not historical facts constitute forward-looking statements under the federal securities laws.Forward-looking statements can be identified by the use of the words "may," "will," "should," "could," "expects," “post”, "plans," "anticipates," "believes," "estimates," "predicts," "intends," "potential," "proposed," “confident” or "continue" or the negative of those terms.These statements are not a guarantee of future developments and are subject to risks, uncertainties and other factors, some of which are beyond IGC's control and are difficult to predict.Consequently, actual results may differ materially from information contained in the forward-looking statements as a result of future changes or developments in our business, our competitive environment, infrastructure demands, Iron ore availability and governmental, regulatory, political, economic, legal and social conditions in China and India. The Company undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events, or otherwise.Other factors and risks that could cause or contribute to actual results differing materially from such forward-looking statements have been discussed in greater detail in IGC's Schedule 14A, Form 10-K for FYE 2012 and Form 10-Q for the quarter ended September 30, 2012 filed with the Securities and Exchange Commission on December 9, 2011, July 16, 2012, and November 14, 2012, respectively. Contact Information Investor Relations Contact: Mr. John Selvaraj 301-983-0998
